Citation Nr: 0217264	
Decision Date: 11/29/02    Archive Date: 12/11/02

DOCKET NO.  02-01 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES


1. Entitlement to an increased evaluation for major 
depressive and generalized anxiety disorders, previously 
classified as depression (also claimed to include anxiety 
and post-traumatic stress disorder), currently evaluated 
as 70 percent disabling.

2. Entitlement to a total (100 percent) disability rating for 
compensation purposes based on individual unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to 
December 1945.  He is a decorated World War II combat 
veteran, and was a prisoner of war of the German Government.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2001 and later rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania, (RO), which increased the rating 
for depression (to include anxiety and post-traumatic stress 
disorder (PTSD)), 
from 30 to 50 percent, effective from March 22, 2001.  The 
veteran filed a timely notice of disagreement in December 
2001, and after issuance of a statement of the case, filed a 
substantive appeal in February 2002.

A December 2001 RO rating decision increased the evaluation 
from 50 to 70 percent, effective from March 22, 2001, 
recharacterized as major depressive and generalized anxiety 
disorders (hereinafter psychiatric disability).  


A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
Supp. 2002) and 38 C.F.R. § 20.900(c) (2002).

FINDINGS OF FACT

1. All identified relevant evidence necessary for disposition 
of the appeal has been obtained by the RO.

2. The service-connected psychiatric disability is manifested 
primarily by severe depression and anxiety, irritability, 
hypervigilance, occasional nightmares, impaired memory and 
concentration, agoraphobia, and occasional suicidal 
ideation that produce total occupational and social 
impairment.


CONCLUSIONS OF LAW

1. The schedular criteria for the assignment of an increased 
evaluation of 100 percent for major depression and 
generalized anxiety disorders are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Codes 9400, 9434 (2002).

2. The claim for a total disability rating for compensation 
purposes based on individual unemployability may not be 
considered.  38 C.F.R. § 4.16(a) (2002); VAOPGCPREC 6-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

The veteran's psychiatric disability was previously rated as 
30 percent disabling for depression, under Diagnostic Code 
(Code) 9405, in November 1993.  Following his March 2001 
claim for an increased rating, a September 2001 rating 
decision increased the rating from 30 percent to 50 percent, 
effective from March 22, 2001, under Code 9400-9434, 
recharacterized as depression (also claimed to include 
anxiety and PTSD).  A December 2001 rating decision then 
reclassified the disability as major depressive and 
generalized anxiety disorders, and increased the evaluation 
from 50 to 70 percent, effective from March 22, 2001.

A private psychiatric report dated in April 2001, revealed 
anxiety symptoms noted as a tendency to blame self for 
slightest imperfection; symptoms of autonomic hyperactivity 
such as short breath, sweating palms; dry mouth; nausea' 
cardiac palpitations;  Symptoms of tiredness and shakiness 
were noted.  Hypervigilance was noted with feelings 
constantly on edge, irritability and sleep problems.  The 
prognosis was guarded due to the longevity of the problem 
since discharge from service.  Post traumatic stress 
disorder symptoms were listed as intense distress when 
exposed to stimuli that prompt memories of the event; 
periods of dissociation or inability to remember parts of 
the trauma; past; and past experiences with a traumatic 
event that involved actual threatened death such as being a 
POW.  Progress was noted as very slow.  Diagnosis was 
posttraumatic stress disorder.  .

A November 1998 psychiatric progress note shows that the 
veteran reported taking Ativan for two years for anxiety and 
reported doing well with no nightmares or panic attacks.  
The examiner noted that the veteran lived with his wife, and 
was a pleasant man with fair mood and smiling affect, 
observed as rational and goal directed.  There was no 
evidence of psychosis.  Insight and judgment were intact.  
Diagnostic impression was generalized anxiety disorder.

The veteran submitted VA outpatient psychiatric Mental 
Health notes from November 1999 to October 2000.  November 
1999 psychiatric treatment note shows that the veteran 
reported no panic attacks, or psychoses. He was noted as 
doing well on current medications, and denied any anxiety, 
depression, panic attacks.  January 2000 psychiatric note 
shows reports of doing well on current medications.  He 
denied any panic attacks, was not psychotic or a danger to 
self or others.  Diagnostic impression was generalized 
anxiety disorder (GAD). March 2000 mental health note shows 
reports of arrest for DUI.  May 2000 mental health note 
reports no anxiety or evidence of depression or psychosis, 
no panic attacks, and he reported sleeping well.  Impression 
was dysthymic disorder with anxiety.  October 2000 notes 
indicated that he was stable and continuing on medications.  
He reported anxiety regarding an impending sentence for a 
DUI conviction.  He denied depression or psychosis, but had 
guilt about his actions in getting arrested for DUI.  
Impression was GAD with panic attacks.  The veteran reported 
he did not want counseling and could handle his condition 
with the help of his family.

Additional VA outpatient progress notes in 2001 show a 
mental health appointment of May 2001, in which the veteran 
was seen for several complaints, had a negative attitude and 
was cynical.  He was not psychotic or a danger to himself or 
others, and no panic attacks were reported.  Impression was 
GAD with panic attacks.

The veteran underwent VA examination in August 2001, with 
review of the claims file noted by the examiner.  The RO 
requested a determination as to whether or not the veteran's 
current depression was part of a PTSD or other distinct 
disorder.  Although the examiner noted qualifying stressors 
under DSM-IV in the veteran's imprisonment as a POW, he 
concluded that the veteran's symptom pattern from the 
beginning of his service-connected disorder, was not one of 
PTSD as defined under DSM-IV.  The examiner opined that the 
veteran showed a classic pattern of generalized anxiety with 
occasional panic attacks and an overall depressive disorder 
that have been treated and medicated on a more or less 
regular basis since 1985.  The examiner noted that the 
veteran had been diagnosed in May 2001 with generalized 
anxiety disorder with depression.

The veteran complained of occasional nightmares about the 
war and about committing suicide, but that these occur only 
every 4-6 months.  The examiner noted that he outlined 
rather classic symptoms of an anxiety disorder including 
fear of dying, anxiety in public, restlessness, and 
occasional anxiety attacks.  He also outlined a depressive 
syndrome including anhedonia, anergia, a sense of 
hopelessness about the future and some irritability.  He 
reported rarely venturing out of the house and had become a 
recluse because of his anxiety of being in public.  The 
veteran was noted as preoccupied with death, and being 
somatic in approach to most things, and that he generally 
presents himself as a singularly unhappy, anxious, easily 
intimidated and very passive individual who is tremulous 
much of the time.  When asked about PTSD symptoms such as 
recollections during the day, the veteran indicated that it 
was not really a problem.  No other PTSD symptoms were 
endorsed aside from those associated with anxiety or 
depression.

The examiner noted that the veteran had been treated with 
Ativan for over 15 years.  He had been recently referred to 
a private psychologist over the prior seven months because 
of increasing anxiety and depression due to increasing age, 
deterioration of his relationship with his wife, and 
inability to leave the house or socialize with others due to 
his anxiety attacks and semi-agoraphobia.  The veteran was 
retired.

On mental status examination, he was alert, oriented in all 
three spheres, and in good contact with routine aspects of 
reality and showed no signs or symptoms of psychosis.  He 
was hesitant, mildly confused, somewhat stilted in 
conversation.  He had trouble organizing his thoughts, with 
circumstantial speech sometimes tangential and relevant, 
suggestive of early cognitive decline associated with 
dementia.  There were no major impediments to insight or 
judgment.  

The examiner concluded that the veteran's overall clinical 
picture is one of marked anxiety, tremulousness in his 
voice, with hand tremors and overall appearance of fright 
and trepidation on his face.  He was flushed and appeared to 
be hot and sweaty as well.  Increasing anxiety resulted in 
increasing disruption in his conversation.  He seemed 
extremely depressed, reported a sense of helplessness about 
his future, with preoccupation with death, concerned about 
his own physical well being and was frustrated that he had 
essentially walled himself up in the house because of his 
anxiety.  The examiner found severe anxiety and depression, 
but insufficient evidence to label this a PTSD at that time 
primarily with regard to the symptom pattern.  There was 
evidence of early and mild dementia expressing itself as 
mild confusion, deficits in short-term memory, and 
difficulty with conversational accuracy and specificity.

Diagnosis was AXIS I - Major depressive disorder, chronic, 
severe, secondary to combat experiences; generalized anxiety 
disorder (GAD) with mild agoraphobia, secondary to combat 
experiences; AXIS II - rule out passive dependent 
personality disorder; AXIS III - see medical history above: 
AXIS IV - major stressors at present include growing concern 
for physical health and integrity which are mutually 
aggravating the service-connected anxiety and depression; 
AXIS V - GAF of 40.  The examiner indicated that the veteran 
showed evidence of a combat-related and POW-related mixture 
of anxiety and depression which combine to interfere with 
the veteran's ability to function socially, occupationally, 
and emotionally and psychologically to a very severe degree.  
The examiner also noted that the GAF score was specific to 
the combat related conditions, and that the veteran does not 
present with psychiatric reactions to combat that 
specifically meet the criteria for PTSD, but that his 
conditions were none the less debilitating and painful.

In December 2001, the veteran also submitted private 
psychiatric reports dated in April 2001, and December 2001, 
which are generally identical in substance.  The reports 
reveal the veteran's treatment beginning in November 2000, 
for PTSD and anxiety disorder.  Both reports noted that the 
veteran suffered an anxiety disorder with symptoms such as a 
tendency to blame self for the slightest imperfection or 
mistake; symptoms of autonomic hyperactivity such as 
shortness of breath, sweating palms, dry mouth, nausea, 
cardiac palpitations; motor tension such as tiredness and 
shakiness, hypervigilance such as feeling constantly on 
edge, irritability, and sleep problems.  Post traumatic 
stress disorder symptoms were reported as intense distress 
on exposure to stimuli that prompt memories of the event; 
periods of dissociation or inability to remember parts of 
the trauma; past experiences of the traumatic events 
involving threatened death, such as being a prisoner of war.  
The prognosis on both disorders was guarded as due to the 
length of time of disability, since discharge from service.

In a statement of support of claim, VA Form 21-4138, dated 
in October 2001, the veteran reiterated his disagreement 
with the 50 percent rating assigned in October 2001.  He 
stated that he still suffers from fear, anxiety, and 
deprivation experienced as a POW, and had nightmares and 
depression, and that his service-connected disability had 
made a wreck of his life.  In another VA Form 9 received in 
February 2002, and a Statement of Accredited Representative 
in Appealed Case received in April 2002, the veteran and his 
representative argued for a higher rating.

On VA examination in May 2002 a GAF of approximately 50 was 
assigned, and the examiner opined that the veteran

would not be permanently and totally 
disabled from gainful employment because 
of his psychiatric conditions alone.  
Evidence for this is the fact that he 
worked for 40+ years without difficulty 
until physical problems entered the 
picture.

The examiner also noted that his findings were based on 
clinical examination alone, since there were no medical 
records available for review.


Analysis

Duty to Assist and Notify

As a preliminary matter, the Board observes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (as 
amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified 
as amended at 38 C.F.R. § 3.102).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)).

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required in order to comply 
with the duty to assist as mandated by the VCAA.  In this 
regard, the Board notes that by virtue of the rating 
decision, and statement of the case (SOC), as well as 
various correspondence issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the laws and regulations governing the claim, and the 
basis for denial of the claim.  Hence, the veteran has been 
notified of what is needed to substantiate the claim.  
Additionally, in a specific April 2001 VCAA letter, the RO 
notified the veteran of what evidence he needed to submit 
and what evidence VA would obtain for him.

The RO has made reasonable efforts to obtain all relevant 
records adequately identified by the veteran and to 
associate them with the claims folder.  Moreover, the 
veteran has undergone VA examination in connection with the 
claim, and he and his representative were provided 
opportunity to submit additional argument.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
additional assistance to the veteran in the development of 
his claim as required by the VCAA, or without giving the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In light of the above, adjudication of this appeal, 
without remand to the RO for further consideration under the 
new law, poses no risk to the veteran.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (to the 
same effect).

The record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Rating Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Although the regulations require that 
in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); where, 
as in this case, entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board must determine whether the weight of the evidence 
supports the veteran's claim(s) or is in relative equipoise, 
with the veteran prevailing in either event.  However, if 
the weight of the evidence is against his claim(s), the 
claim(s) must be denied.  38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, after careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Review of the evidence shows that in  November 1993, the 
veteran's depression was rated as 30 percent disabling under 
Diagnostic Code (Code) 9405.  In a September 2001 rating 
decision, the disorder was rated as 50 percent under Code 
9400-9434 as depression (also claimed to include anxiety and 
PTSD), and in December 2001, it was recharacterized as major 
depressive and generalized anxiety disorders and rated as 70 
percent disabling under Code 9400-9434.  In the August 2001 
VA examination, the examiner confirmed that a diagnosis of 
PTSD under DSM-IV was not adequately reflected in the 
symptoms, and that the disability was more appropriately 
diagnosed as a major depressive disorder with generalized 
anxiety disorder.  

The veteran's disability is currently rated 70 percent 
disabling under Diagnostic Code (Code) 9400-9434, in 
accordance with the provisions of 38 C.F.R. § 4.130.  A 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).

A  70 percent rating is appropriate when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including  
work or a work like setting); inability to establish and 
maintain effective relationships.

A rating of 100 percent is for assignment when there is 
total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.

Global Assessment of Functioning (GAF) is a scale from 0 to 
100, reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 
4.130.  

A GAF of 21 to 30 denotes an inability to function in almost 
all areas, or serious impairment in communication or 
judgment.  A GAF of 20 denotes some danger of hurting self 
or others (e.g. suicide attempts without clear expectation 
of death, frequently violent, manic excitement) OR 
occasionally fails to maintain minimal personal hygiene 
(e.g. smears feces) OR gross impairment in communication 
(e.g. largely incoherent or mute).

A GAF of 31-40 is defined as some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure or irrelevant) OR major impairment in several areas 
such as work or school, family relations, judgment, thinking 
or mood (e.g. depressed man, avoids friends, neglects 
family, and is unable to work).

The medical evidence in this case reveals that the veteran's 
service-connected psychiatric disability is manifested 
primarily by depression, anxiety, irritability, occasional 
suicidal ideation, hypervigilance, agoraphobia, and impaired 
memory and concentration, that produce near-total social and 
industrial impairment.  The VA examiner assessed an 
approximate GAF of 40 in the August 2001 examination, which 
denotes some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure or irrelevant) 
OR major impairment in several areas such as work or school, 
family relations, judgment, thinking or mood (e.g. depressed 
man, avoids friends, neglects family, and is unable to 
work).  Such symptoms were identified in both the private 
and VA records.  In May 2002, a different examiner assessed 
a GAF of 50, and specifically opined that the service-
connected psychiatric disability would not preclude 
employment.  This opinion was based in part on the fact that 
the veteran had worked for many years until physical 
ailments forced him to retire.  In the judgment of the 
undersigned, the 2001 examination is at least as persuasive 
as the 2002 examination, because (1) the earlier examiner 
was able to review the record, while the later examiner was 
not; and (2) the basis of the opinion to the effect that the 
mental disorder would not render the veteran unemployable 
was an inference drawn from the fact that the veteran worked 
successfully until age 65, in 1990.  With respect to a 
mental disorder which is susceptible to aggravation by the 
significant life "passage" of retirement, that inference is 
unpersuasive in this case.  The record indicates that the 
veteran has agoraphobia, which would be extremely limiting 
with respect to occupational adaptability.  Under these 
circumstances, it appears that the veteran's level of 
impairment more nearly approximates "total occupational and 
social impairment," and therefore warrants the 100 percent 
rating.  38 C.F.R. § 4.7.  

Total Disability Rating For Compensation Purposes Based On 
Individual Unemployability

A total disability rating for compensation purposes may be 
assigned, where the schedular rating is less that total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  Inasmuch as a 
total schedular rating has been awarded in this case, a 
total rating under section 4.16(a) is not available, and the 
issue is moot.  See VAOPGCPREC 6-99.



ORDER

An increased evaluation of 100 percent for major depression 
and generalized anxiety disorder is GRANTED.

The appeal for a total disability rating for compensation 
purposes based on individual unemployability is DISMISSED as 
moot.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

